DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        This is in response to amendment filed on 2/17/2022 in which claims 1-5, 8-12 and 14-20 are pending and claims 6-7 and 13 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-17, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior arts of Jones (20200410812) teaches a user interface assembly includes a first-side transceiver subassembly having a first-side antenna  and a first-side transmitter circuit electronically coupled to the first-side antenna  for transmitting the EM power signal through the barrier  via the first-side antenna. The barrier is an electrical insulator and is composed of strengthened glass panel. However the closest prior art above, alone or in combination fail to render obvious the following recited features: wherein the fixing member includes a first magnet configured to fix the first antenna to the pane of glass and a second magnet configured to fix the second antenna to the pane of glass, and the first magnet and the second magnet have opposite polarities relative to each other, as recited in claim 1. wherein the first electrode and the second electrode are composed of a transparent conductive material constituted by transparent conductive films, as recited in claims 11 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200110049-A1 or US-20090071952-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633